SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á diez de Febrero de mil novecientos, en el recurso de casación por infracción de ley que ante Nos pende interpuesto por la representación del Banco Español de Puerto Rico, contra auto del Tribunal del Distrito de San Juan en demanda ejecutiva promovida por dicha sociedad contra Don Cruz Castro y Don José de Jesús Pesquera en cobro de pesos, estando representada y defendida la parte recurrente por el Letrado Don Antonio Sarmiento. — Resultando: Que con fecha veinte y cinco de Abril del año próximo pasado la representación del Banco Español de Puerto Rico promovió diligencias preparatorias de ejecución ante el Juzgado de 1® Instancia de San Francisco para que Don Cruz Castro, como deudor y Don José de Jesús Pesquera, como fiador solidario, reconocieran la legitimidad de sus firmas en un documento privado ó pagaré librado á favor de aquella sociedad de crédito en siete de Octubre de mil ochocientos noventa y ocho por cantidad de cuatrocientos pesos moneda provincial pagaderos en siete de Enero del año siguiente con el doce por ciento de interés anual desde el vencimiento, y los gastos y costas que' se originaran para el cobro; habiendo sido declarados confe'sos uno y otro en la legitimidad de sus respectivas firmas por autos de dos de Junio último y cinco *112de Julio siguiente. — Resultando: Que la misma sociedad bancaria en quince de Julio citado produjo demanda ejecutiva ante el Juzgado de P Instancia de Catedral para que se despachara mandamiento de'ejecución contra los bienes y rentas de Don Cruz Castro y Don José de Jesús Pesquera por la cantidad de cuatrocientos pesos de principal que representaba el pagaré de referencia y doscientos más por intereses y costas del juicio; y sin que el asunto hubiera pasado al repartimiento, según se ordenó en providencia de la misma fecha, se remitió al Tribunal del Distrito de San Juan, á virtud de la Orden General número 118 de diez y seis de Agosto último sobre organización de los Tribunales de Justicia. — Resultando: Que el Letrado Don Antonio Sarmiento, en representación de la parte actora, presentó escrito al referido Tribunal en diez de Octubre último solicitando en lo principal se dejara sin efecto la providencia que mandó pasar los autos al repartimiento y se dictara la resolución que procediera á la demanda producida, y por otrosí manifestó que con posterioridad á la fecha de la presentación de dicha demanda había satisfecho Don José de Jesús Pesquera la cantidad de doscientos pesos á cuenta de la deuda por lo que debía entenderse modificada la solicitud principal de la demanda; á cuyo escrito recayó auto en diez y seis de Noviembre declarando no haber lugar á admitir la demanda, sin especial condenación de costas y ordenando á la parte ocurra á donde corresponda por el fundamento de que la cantidad líquida reclamada sólo asciende á doscientos pesos sin tener en cuenta los intereses que no aparecen liquidados, y para el despacho de ejecución es preciso entre otras condiciones que la cantidad reclamada sea líquida y superior á mil pesetas. — Resultando: Que contra ese auto utilizó la parte recurso de súplica, alegando cuanto estimó conducente á que se proveyera, según había solicitado en su demanda de quince de Junio, modificada por el escrito de diez de Octubre, y entonces el Tribunal del Distrito, invocando las disposiciones de la Orden General número 118 que ex-*113tiende la competencia de los Juzgados Municipales al conocimiento de los juicios civiles cuya cuantía no exceda de ' cuatrocientos dollars ó sean seiscientos sesenta y seis pesos sesenta y seis centavos, equivalentes á tres mil trescientas treinta y tres pesetas treinta céntimos moneda provincial, dictó auto en veinte y siete de Noviembre reformando el interpelado en lo que no estuviera conforme y confirmándolo en lo que estuviera respecto de la incompetencia de. dicho Tribunal para conocer de la demanda. — Resultando: Que contra el mencionado. auto de veinte y nueve de Noviembre ha interpuesto el Banco Español de Puerto Rico recurso de casación por infracción de ley, autorizado en los casos 1?, 6? y 7? del artículo 1,690 de la Ley de Enjuiciamiento Civil y 70 de la Orden General número 118, por conceptuar infringidos: — 1? Los artículos 1,218 y 1,225 del Código Civil, el número 7? del artículo 595 de la Ley de Enjuiciamiento Civil, porque considerar el escrito de diez .de Octubre como documento público ó privado no es reproducción de la demanda. — 2? El número 1? del artículo 58 y el 1,433 de la Ley de Enjuiciamiento Civil, por haber desconocido el sometimiento á la jurisdicción del Juzgado de 1? Instancia de San Francisco, infringiéndose también los 183 y 186 de la Compilación orgánica para la administración de Justicia. — 3? El 3?, del Código Civil y los 1?, 14, 15 y 69 de la Orden General número 118, porque dando á las Cortes de Distrito las atribuciones de los Jueces de 1“ Instancia, y habiéndosele remitido por el de San Francisco para su continuación, transfiriendo la competencia para conocer, no conoce. — Resultando: Que tramitado el recurso y celebrada la vista el recurrente sostuvo sus pretensiones.— Visto, siendo Ponente el Juez Asociado suplente Don Juan Hernández López. — 1? Considerando: Que la cuestión planteada por el recurso es de competencia y se reduce á determinar si de la demanda establecida por el Banco Español de Puerto Rico contra Don Cruz Castro y Don José de Jesús Pesquera en cobro de pesos, debe conocer la Corte de *114Distrito de San Juan, conforme á los preceptos de la Orden General número 118. — 2? Considerando: Que si bien con arreglo al artículo 15 de la misma, contra el fallo que pronuncien los Tribunales de Distrito en los asuntos civiles que se encontrasen pendientes en los suprimidos Juzgados de P Instancia á la publicación de dicha Orden General y que debían ser resueltos por los expresados Tribunales, no se da otro recurso que el de casación conforme á las disposiciones de la misma Orden; y que según éstas, que son las que contiene el artículo 68 de la expresada Orden General, el recurso de casación por infracción de ley procede en todos los asuntos civiles, con la sola excepción de los juicios de que conocieren los Jueces Municipales, que son aquéllos cuyo interés no excede de cuatrocientos dollars, no puede estimarse comprendido en este caso de excepción el presente recurso en el que no se trata de ningún juicio de que conociera un Juez Municipal, y en el que la cuestión que se ventila tiene precisamente por objeto fijar la competencia del. Juez que deba conocer del asunto, y por consiguiente de una cuestión de orden público, de valor inestimable que no puede confundirse con la cuestión de interés privado, cuyo valor se gradúa por la mayor ó menor cuantía de la demanda. — 3? Considerando: Que procede el recurso de casación por infración de ley comprendido en el caso 6? del artículo 1,690 de la Ley de Enjuiciamiento Civil, cuando el abuso, exceso ó defecto en el ejercicio de la jurisdicción se refiere á casos en que deban ó no conocer los Juzgados Municipales en relación y competencia con los Tribunales Superiores, según jurisprudencia sentada por el Tribunal Supremo de la extinguida metrópoli. 4° Considerando: Que con arreglo á la Ley de Enjuiciamiento Civil, el Banco Español de Puerto Rico preparó acción ejecutiva contra los deudores Castro y Pesquera ante el Juzgado de P Instancia, estableciendo luego por consecuencia la correspondiente demanda en juicio ejecutivo. 5? Considerando: Que las Cortes de Distrito vinieron á *115sustituir la jurisdicción de los Juzgados de Instrucción y de Ia Instancia, conforme al párrafo 14 de la Orden General número 118, y que según ese precepto y el del párrafo 15 de la misma Orden, los negocios civiles entregados por los Juzgados de 1? Inslancia á las Cortes de Distrito, deben ser continuados por éstos hasta el momento de ser recibidos á prueba y una vez llegados á este trámite se continuarán por las reglas del júicio oral civil. 6? Considerando: Que al dictar su resolución el Tribunal de Distrito, previniendo al Banco Español que establezca su demanda ante el Juez Municipal, infringió los párrafos 14 y 15 de la Orden General número 118, puesto que incurre en defecto de jurisdicción al dejar continuar conociendo en un procedimiento que estaba pendiente ante el Juzgado de Ia Instancia al tiempo de publicarse dicha Orden General, estando por consiguiente comprendido el caso en los números 1? y 6? del artículo 1,690 de la Ley de Enjuiciamiento Civil, que se citan entre otros como fundamentos del recurso. — Fallamos: Que debemos declarar y declaramos con lugar el recurso de casación por infracción de ley interpuesto por el Banco Español de Puerto Rico contra el auto de veinte y siete de Noviembre último del Tribunal de Distrito de San Juan, y en su consecuencia lo casamos y anulamos sin especial condenación de costas; y -devuélvanse los autos originales con certificación de esta sentencia al expresado Tribunal del Distrito al que declaramos competente para conocer de la demanda establecida por el Banco Español contra Don José de Jesús Pesquera y Don Cruz Castro, para que provea á ella lo que proceda con arreglo á derecho. — Así por esta nuestra sentencia, que se publicará en la Gaceta Oficial lo pronunciamos, mandamos y firmamos.
Publicación. — Leída y publicada fué la anterior sentencia y voto particular por el Sr. Juez Asociado suplente del Tribunal Supremo Don Juan Hernández López, Ponente en este recurso, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico á diez de Febrero de mil novecientos. — E. de J. López Gaztambide.
*115José S. Quiñones. — José C. Hernández. — José Ma Figueras. — Juan Morera Martínez. — Juan Hernández López.